IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RICHARD E. ZALDIVAR, P.A.,            NOT FINAL UNTIL TIME EXPIRES TO
FORMER COUNSEL FOR                    FILE MOTION FOR REHEARING AND
EMPLOYEE CLAIMANT,                    DISPOSITION THEREOF IF FILED

      Appellant,                      CASE NO. 1D15-1529

v.

DYKE INDUSTRIES, INC.,
LIBERTY MUTUAL AND
ALAIN DEBESA,

      Appellees.


_____________________________/

Opinion filed July 8, 2015.

An appeal from an order of the Judge of Compensation Claims.
Charles M. Hill, III, Judge.

Date of Accident: January 13, 2014.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, and Albert Marroquin
of Richard E. Zaldivar, P.A., Miami, for Appellant.

Edward C. Duncan, III, of the Law Offices of Amy L. Warpinski, Fort Myers, for
Appellees.


PER CURIAM.

      Based on Castellanos v. Next Door Co., 124 So. 3d 392 (Fla. 1st DCA 2013),

we AFFIRM. In so doing, we certify that our disposition of the instant case passes
upon the same question we certified in Castellanos. Id. at 394. See Jollie v. State,

405 So. 2d 418, 421 n.* (Fla. 1981).


THOMAS, MARSTILLER, and KELSEY, JJ., CONCUR.




                                         2